Citation Nr: 1013346	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-04 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the maxillary sinus, lymph nodes, and external 
ear and auditory canal with hearing loss.

2.  Entitlement to service connection for hepatitis C with 
liver damage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to 
February 1959.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from November 2006 and 
June 2007 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

The issue of entitlement to service connection for squamous 
cell carcinoma of the maxillary sinus, lymph nodes, and 
external ear and auditory canal with hearing loss is 
addressed in the REMAND portion of the decision below and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's current hepatitis C with liver damage is related to 
his military service or to any incident therein.


CONCLUSION OF LAW

Hepatitis C with liver damage was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's February 2006 and May 2007 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.

The Board finds the heightened duty to assist the Veteran is 
satisfied in this case.  The RO has made all reasonable 
attempts to obtain the Veteran's available service treatment 
records and his identified VA and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's active 
duty service treatment records have been requested from the 
National Personnel Records Center, and are determined to be 
unavailable.  Response from the National Personnel Records 
Center (NPRC) dated in March 2006 reported that the Veteran's 
service treatment records and the Surgeon General records 
were destroyed in a fire at the NPRC in 1973.  The Veteran 
was properly notified of these circumstances in a September 
2006 letter.  38 C.F.R. § 3.159(e).

In addition, the Board finds that a VA examination is not 
required in this matter.  The competent evidence of record 
does not suggest a link between the Veteran's hepatitis C 
with liver damage and his military service.  There is also no 
evidence of continuity of symptomatology, and the first 
evidence of hepatitis C was more than 45 years after 
discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).  While the Veteran contends that his current 
hepatitis C with liver damage resulted from his military 
service, the objective evidence of record lends no support to 
his contention.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Historically, the Veteran served on active duty in the Army 
from February 1956 to February 1959.  In January 2006, the 
Veteran filed his claim seeking service connection for 
hepatitis C with liver damage.  He asserts that during his 
military service as a powerman, he cleaned generator parts 
coated with Cosmoline using carbon tetrachloride as a 
degreasing agent without proper protection.  He claims that 
his current hepatitis C is due to his exposure to carbon 
tetrachloride during service.

A March 2004 private treatment report noted that the 
Veteran's liver transaminases were mildly elevated.

A February 2006 private treatment record noted the Veteran's 
history of hepatitis C.  It stated that the liver was 
homogeneous in echo texture and there was no intra- or 
extrahepatic biliary tree dilation.  The common bile duct 
measured 5mm which was within normal limits.

In a September 2008 VA examination report, the Veteran 
reported a history of hepatitis C.  He denied any history of 
risk factors pertaining to hepatitis C, such as IV drug 
abuse, intranasal cocaine, organ transplants, blood 
transfusions, multiple sexual partners, etc.  The Veteran's 
wife reported that he had a liver biopsy done between 2001 
and 2005, but they were not sure when it was done.  He denied 
any symptoms pertaining to the hepatitis C such as fatigue, 
malaise, incapacitating episodes requiring bedrest, or 
arthralgias.  A diagnostic test result revealed that liver 
enzymes were normal but hepatitis C antibody was reactive.  
The assessment was chronic hepatitis C infection with 
negative risk factors per history.

Based upon a complete review of the record, the Board 
concludes that service connection is not warranted for 
hepatitis C with liver damage.  There is currently diagnosed 
chronic hepatitis C infection.  See Degmetich v. Brown, 104 
F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  However, the competent evidence of 
record does not support a finding that his current hepatitis 
C is related to his military service.  As to the inservice 
incurrence, the Veteran's service treatment records are 
unavailable and there is no medical evidence of this disorder 
in service.  The Board also finds that continuity of 
symptomatology is not shown in this case.  Post-service 
records failed to document any complaints of or treatment for 
hepatitis C or any liver disorder for more than 45 years 
after his discharge from the service.  This expansive period 
without complaints or treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim herein.  See Mense, 1 Vet. App. at 
356.

In addition, there is no medical evidence of record linking 
the Veteran's current hepatitis C to his military service, to 
include inservice exposure to carbon tetrachloride.  The 
Board acknowledges the Veteran's contentions that he was 
exposed to carbon tetrachloride during his military service.  
However, the Veteran's statements alone can not be considered 
competent evidence on medical causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  Espiritu, 2 Vet. App. at 494-95.  Only independent 
medical evidence may be considered to support Board findings.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the 
Veteran's statements on causation cannot establish a link 
between his current hepatitis C and his military service 
ending more than 45 years ago.

The Board has considered the benefit of the doubt doctrine 
when making these findings, but the preponderance of the 
evidence is against the Veteran's claim for entitlement to 
service connection for hepatitis C with liver damage.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for hepatitis C with 
liver damage is not warranted.  


ORDER

Service connection for hepatitis C with liver damage is 
denied.


REMAND

The Veteran is seeking service connection for squamous cell 
carcinoma of the maxillary sinus, lymph nodes, and external 
ear and auditory canal with hearing loss.  He claims that 
this condition resulted from exposure to carbon tetrachloride 
in service.  Specifically, he asserts that during his 
military service as a powerman, he cleaned generator parts 
coated with Cosmoline using carbon tetrachloride as a 
degreasing agent without proper protection.  He has asserted 
that carbon tetrachloride was later found by scientists and 
medical experts to be carcinogenic, and he believes his 
current squamous cell carcinoma is due to his exposure to 
this substance during service.  Based upon its review of the 
Veteran's claims folder, the Board finds there is a further 
duty to assist the Veteran with his claim therein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In this case, the record shows that the Veteran's service 
treatment records are unavailable and are presumed destroyed 
by a fire at the National Personnel Records Center (NPRC) in 
1973.  If service records are presumed to have been destroyed 
while in government custody, VA's duty to assist is 
heightened and includes an obligation to search for other 
forms of records that support the claimant's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 
Vet. App. 401 (1991).  

The medical evidence of record shows that squamous cell 
carcinoma of the right maxillary sinus was first diagnosed in 
1998 and the Veteran underwent maxillectomy in 1998, left 
neck dissection in 1999, and craniotomy and excision of the 
temporal bone in 2003, for squamous cell carcinoma.

The record includes an April 2008 private medical opinion 
from Dr. S.M. who has provided treatments for the Veteran's 
squamous cell carcinoma.  Dr. S.M. noted that the Veteran's 
military service involved cleaning Cosmoline, a grease 
compound to prevent rust, by using carbon tetrachloride as a 
solvent to degrease generator parts, and that proper 
ventilation and handling of toxic compounds was not supported 
by the military during that time.  Dr. S.M. opined that the 
Veteran "most likely became predisposed to cancer" by 
exposure to "a highly carcinogenic product" through 
inhalation and dermal contact.

The Veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was powerman.  Given the 
Veteran's MOS, the Board acknowledges that the Veteran was 
exposed to carbon tetrachloride during service.  Accordingly, 
a VA examination and medical nexus opinion must then be 
obtained presuming that the Veteran was exposed to carbon 
tetrachloride during service.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
squamous cell carcinoma since his 
discharge from the service.  The RO must 
then obtain copies of the related medical 
records that are not already in the claims 
folder.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible 
for providing the evidence.  The Veteran 
and his representative must then be given 
an opportunity to respond.

2.  After the above evidentiary 
development, presuming that the Veteran was 
exposed to carbon tetrachloride during 
service, the RO must afford the Veteran an 
appropriate VA examination to determine the 
etiology of his current squamous cell 
carcinoma of the maxillary sinus, lymph 
nodes, and external ear and auditory canal 
with hearing loss.  The claims folder must 
be provided to and reviewed by the 
examiner.  All pertinent symptomatology and 
findings must be reported in detail.  Any 
indicated diagnostic tests and studies must 
be accomplished.

Following a review of the service and post 
service medical records, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (i.e. 50 percent or 
greater probability) that his squamous cell 
carcinoma was caused or aggravated by the 
Veteran's military service, to include in 
service exposure to carbon tetrachloride.  
A complete rationale for all opinions must 
be provided.  If any requested opinion 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case addressing all 
evidence received since the December 2008 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


